Filed 11/22/22 Nunez v. 1431/168 Investors CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


MAURICE NUNEZ et al.,                                                  B316808

         Plaintiffs and Appellants,                                    (Los Angeles County
                                                                       Super. Ct. No. 20STCV33554)
         v.

1431/168 INVESTORS LLC et al.,

         Defendants and Respondents.


     APPEAL from a judgment of the Superior Court of
Los Angeles County. Rupert A. Byrdsong, Judge. Affirmed.

     Gilchrest Law Group and Robert M. Gilchrest for Plaintiffs
and Appellants.

      Law Office of Jeff Katofsky, Jeff Katofsky and Michael Leff
for Defendants and Respondents.
              ______________________________
       Plaintiffs and appellants Maurice Nunez (Nunez) and
Mario Pena (Pena) appeal from a judgment of dismissal after the
trial court sustained without leave to amend the demurrers of
defendants and respondents 1431/168 Investors LLC (the LLC),
Anthony Policella (Policella), and Shawn Pagohesh (Pagohesh).
       Because the claims alleged against defendants are
untimely, we affirm.
       FACTUAL1 AND PROCEDURAL BACKGROUND
The alleged oral agreement
       Plaintiffs managed several parking locations under
subleases with Valet Parking Service, Inc. (VPS).2 In or around
September 2016, Policella and Pagohesh, representatives of VPS,
informed plaintiffs that VPS had entered into discussions to sell
its assets to LAZ Parking California, LLC (LAZ). In order to
induce Nunez to agree to allow his locations to be included in the
sale to LAZ, VPS, through Policella and Pagohesh, orally agreed
to pay him (1) 50 percent of the sale price down payment for each
location that he subleased from VPS; and (2) 50 percent of the
monthly payments made by LAZ to VPS for the purchase of each
location that he subleased from VPS. Separately, at around the



1
       “Because this matter comes to us on demurrer, we take the
facts from plaintiff’s [first amended complaint (FAC)], the
allegations of which are deemed true for the limited purpose of
determining whether plaintiff has stated a viable cause of action.
[Citation.]” (Stevenson v. Superior Court (1997) 16 Cal.4th 880,
885.)

2
       According to respondents’ brief, VPS “is the registered dba
of” the LLC.




                                 2
same time, Policella and Pagohesh met with Pena. To induce
Pena to agree to allow his locations to be part of the sale, VPS
agreed to pay him 50 percent of the sale price of his four
locations. In addition, VPS agreed that plaintiffs “would continue
to manage their locations and take home the same amount of
income as they had made prior to the close of the sale of VPS to
LAZ.”
       The parties did not put the agreement in writing based
upon Policella’s representations that “‘we are family’” and “‘you
can trust me,’” and Pagohesh’s commitment to honor the oral
agreement. According to the FAC, “Policella and Pagohesh
concealed the fact that their real motive for insisting that the
agreement remain oral was to deny the existence of the
agreement and, if sued, argue the lack of a writing as a defense.”
       On December 1, 2016, the LLC and LAZ signed their
agreement. “After signing the December 1, 2016 agreement with
LAZ, Policella and Pagohesh acknowledged and affirmed the
existence of the September 2016 Agreement but represented to
[plaintiffs] that the down payment and monthly payments VPS
received from LAZ were needed to pay various other obligations
of VPS. Policella and Pagohesh further represented that, as soon
as those obligations were paid off, VPS would begin making
payments to [plaintiffs] under the September 2016 Agreement.
Policella and [Pagohesh] represented that [plaintiffs] would
continue to receive their base monthly salaries under the
September 2016 [agreement]. Because Policella and Pagohesh
acknowledged and affirmed the existence of the September 2016
Agreement and [plaintiffs] continued to take home the same
income as required under the September 2016 Agreement,
[plaintiffs] agreed to refrain from suing and/or pursuing other




                                3
means of enforcing their contractual rights under the September
2016 Agreement to 50% of the sale price for each of their
locations.”
       On January 1, 2017, the contract of sale between the LLC
and LAZ closed. However, Nunez and Pena were never paid
either the percentage of the down payment or the monthly
payments that VPS received from LAZ.
Alleged breach and repudiation of the oral agreement
       During a July 22, 2020, meeting, Nunez advised Policella
and Pagohesh that he had not received his monthly salary since
February 2019.
       At that same meeting, plaintiffs allege that Policella and
Pagohesh repudiated the oral agreement when they told Nunez
that they did not intend to honor, and intended to breach, the
promise to pay plaintiffs 50 percent of the sale price of each
location that they subleased from VPS. According to the FAC,
Policella and Pagohesh took the position that the monthly salary
payments were in place of any other monies allegedly due.
The complaint and amended complaint
       Plaintiffs initiated this lawsuit on September 2, 2020.
Their original complaint alleged (1) breach of contract against
VPS, (2) fraud against VPS, Policella, and Pagohesh, and
(3) breach of contract against LAZ. Policella and Pagohesh
demurred to the second cause of action, and the trial court
sustained their demurrer with leave to amend.
       On February 16, 2021, plaintiffs filed an amendment to the
complaint, substituting the LLC for Doe 1. That same day,
plaintiffs filed their FAC. The FAC alleges breach of oral
contract and fraud against VPS, Policella, Pagohesh, and the




                                4
LLC.3 According to the FAC, defendants breached the oral
agreement as to Nunez in February 2019, and a repudiation of
the agreement in its entirety occurred on July 22, 2020.
Policella and Pagohesh’s demurrer and motion to strike
       Policella and Pagohesh again demurred to the fraud cause
of action, arguing, inter alia, that it was barred by the statute of
limitations. In addition, they filed a motion to strike on the
grounds that they were impermissibly added as defendants to the
first cause of action for breach of oral contract without leave of
court.
       Plaintiffs opposed the demurrer and motion to strike.
Among other things, they asserted that Policella and Pagohesh
were equitably estopped from relying upon the statute of
limitations. Alternatively, plaintiffs asserted that they
adequately pled facts to support the delayed discovery rule.
       Finally, plaintiffs requested leave to amend on the grounds
that “there [was] a reasonable possibility that a good cause of
action [could] be stated.”
       In response to the motion to strike, plaintiffs argued that
the allegations of the FAC fell within the scope of the leave to
amend granted by the trial court at the hearing on the demurrer
to the original complaint.
Trial court order on Policella and Pagohesh’s demurrer and
motion to strike
       After taking the matter under submission, on May 20,
2021, the trial court sustained Policella and Pagohesh’s demurrer



3
       The FAC also alleges a third cause of action for breach of
oral contract against VPS and LAZ.




                                 5
without leave to amend to the second cause of action (fraud) on
the grounds that it was barred by the statute of limitations. The
trial court found: “The FAC alleges that the parties entered into
the Agreement in September 2016 and the parties did not put the
Agreement in writing. [Citations.] Plaintiffs waited more than
three years after the parties entered into the oral Agreement to
file their Complaint in September 2020. . . . Even if the fraud
claim accrued from the January 2017 sale date, the claim is still
time-barred. With this amended complaint, Plaintiffs have not
alleged sufficient facts to support the delayed discovery rule and
certainly by the time of the July 22, 2020 meeting, the statute of
limitations had long since accrued. [Citation.] . . . [E]ven if
Defendants acknowledged and affirmed the existence of the
September 2016 Agreement after signing the December 1, 2016
agreement with LAZ, Plaintiffs would still be on notice of the
fraud and/or aware at some reasonable point thereafter that
Defendants did not intend to pay Plaintiffs the money owed
under the Agreement.”
       In so ruling, the trial court rejected plaintiffs’ contention
that the doctrine of equitable estoppel applied.
       The trial court also granted their motion to strike. While
there was no transcript of the hearing on the original demurrer,
the trial court’s “recollection” was “that leave to amend was
granted as to the second cause of action for fraud only. The scope
of the Court’s grant of leave was to allege additional facts to get
around the statute of limitations issue. Of course, if Plaintiffs
wish to amend the Complaint to add Individual Defendants to the
first cause of action for breach of contract, Plaintiffs may file a
motion for leave to amend.”




                                 6
The LLC’s demurrer
      On May 20, 2021, the LLC filed its demurrer to the FAC,
alleging that both the first and second causes of action were time-
barred.
      Plaintiffs opposed the demurrer.
      On September 15, 2021, the trial court sustained the LLC’s
demurrers to the first and second causes of action without leave
to amend.
Order of dismissal
      On October 8, 2021, the trial court ordered Policella,
Pagohesh, and the LLC dismissed from the entire action based
upon its prior orders sustaining demurrers and granting Policella
and Pagohesh’s motion to strike.
Plaintiffs’ motion for leave to file a second amended complaint
      That same day, plaintiffs filed a motion for leave to file a
second amended complaint, with claims for breach of oral
contract and fraud against VPS, the LLC, and Policella. LAZ, the
only remaining defendant in the action, opposed the motion,
arguing the motion was an improper motion for reconsideration.
After all, plaintiffs again attempted to assert facts that the
statute of limitations did not begin to run on their claims until
July 2020, even though the trial court had already ruled
otherwise and determined that there was no basis the defect
could be cured by amendment.
      After entertaining oral argument, the trial court denied the
motion.




                                 7
Appeal
       This timely appeal from the judgment of dismissal and
order denying plaintiffs’ motion for leave to file a second amended
complaint ensued.
                            DISCUSSION
I. Demurrers
       A. Standard of review
       “Our Supreme Court has set forth the standard of review
for ruling on a demurrer dismissal as follows: ‘On appeal from a
judgment dismissing an action after sustaining a demurrer
without leave to amend, the standard of review is well settled.
The reviewing court gives the complaint a reasonable
interpretation, and treats the demurrer as admitting all material
facts properly pleaded. [Citations.] The court does not, however,
assume the truth of contentions, deductions or conclusions of law.
[Citation.] The judgment must be affirmed “if any one of the
several grounds of demurrer is well taken. [Citations.]”
[Citation.] However, it is error for a trial court to sustain a
demurrer when the plaintiff has stated a cause of action under
any possible legal theory. [Citation.] And it is an abuse of
discretion to sustain a demurrer without leave to amend if the
plaintiff shows there is a reasonable possibility any defect
identified by the defendant can be cured by amendment.
[Citation.]’ [Citations.]” (Payne v. National Collection Systems,
Inc. (2001) 91 Cal.App.4th 1037, 1043–1044.)
       “‘The defense of statute of limitations may be asserted by
general demurrer if the complaint shows on its face that the
statute bars the action.’ [Citations.]” (E-Fab, Inc. v. Accountants,
Inc. Services (2007) 153 Cal.App.4th 1308, 1315 (E-Fab).)




                                 8
       B. The trial court properly sustained the demurrers
without leave to amend
             1. Breach of oral contract
       Actions based upon breach of oral contract are governed by
a two-year statute of limitations. (Code Civ. Proc., § 339,
subd. (1).) A claim for breach of oral contract accrues when the
aggrieved party “knew or should have known that the contract
had been . . . breached.” (Seelenfreund v. Terminix of Northern
Cal., Inc. (1978) 84 Cal.App.3d 133, 136.)
       Here, the FAC alleges that the parties entered into an oral
contract in September 2016. Pursuant to the terms of that oral
agreement, defendants agreed to pay plaintiffs 50 percent of the
sale price down payment for each location that they subleased
from VPS and 50 percent of the monthly payments made by LAZ
to VPS for the purchase of each location that they subleased from
VPS. The sale from VPS to LAZ closed on January 1, 2017.4 But
the agreed-upon payments were never made.
       Because plaintiffs knew or should have known at least by
2017 (after the sale occurred) that they were not receiving the
monies due under the alleged oral agreement, they had until
2019 to file the instant lawsuit. But they did not initiate this
lawsuit until September 2, 2020. Thus, their action is time-
barred.
             2. Fraud
       The statute of limitations for an action based on fraud is
three years. (Code Civ. Proc., § 338, subd. (d).) The cause of



4
     We note that while this date was alleged in the original
complaint, it was omitted without explanation from the FAC.




                                9
action “is not deemed to have accrued until the discovery, by the
aggrieved party, of the facts constituting the fraud or mistake.”
(Ibid.) The “date the complaining party learns, or at least is put
on notice, that a representation was false” is the date that the
statute begins to run. (Brandon G. v. Gray (2003) 111
Cal.App.4th 29, 35.)
        For the same reasons discussed in connection with the
breach of contract claim, plaintiffs’ fraud claim is time-barred.
The alleged misrepresentation occurred in September 2016.
Plaintiffs reasonably knew or should have known that Policella
and Pagohesh’s representation about payment was false before
September 2017—nine months after the deal between the LLC
and LAZ closed and they still had not received any payment as
allegedly promised. Because this action was not instituted until
September 2020, more than three years later, it is time-barred.
              3. Delayed discovery
        Urging us to conclude otherwise, plaintiffs assert that their
claim did not accrue because “Policella and Pagohesh
. . . represented that, as soon as [other] obligations were paid off,
VPS would begin making 50% payments to [plaintiffs] as
required under the September 2016 Agreement.” It seems that
plaintiffs would like us to conclude that that alleged
misrepresentation delayed the trigger of the statute of
limitations.
        Based upon the vague allegations of the FAC and argument
set forth in plaintiffs’ appellate briefs, we cannot agree. “An
important exception to the general rule of accrual is the
‘discovery rule,’ which postpones accrual of a cause of action until
the plaintiff discovers, or has reason to discover, the cause of
action.” (Fox v. Ethicon Endo-Surgery, Inc. (2005) 35 Cal.4th 797,




                                 10
807.) “[T]he primary purpose of the [delayed discovery] rule is to
protect people ‘“who, with justification, are ignorant of their right
to sue.”’ [Citations.]” (Daley v. Regents of University of
California (2019) 39 Cal.App.5th 595, 604.) In other words, “[t]he
discovery rule ‘protects the plaintiff, whose cause of action is
preserved when, despite diligent investigation, he is blamelessly
ignorant of the cause of his injuries.’” (E-Fab, supra, 153
Cal.App.4th at p. 1318.) “‘A plaintiff whose complaint shows on
its face that his claim would be barred without the benefit of the
discovery rule must specifically plead facts to show (1) the time
and manner of discovery and (2) the inability to have made
earlier discovery despite reasonable diligence. The burden is on
the plaintiff to show diligence, and conclusory allegations will not
withstand demurrer.’ [Citations.]” (E-Fab, supra, 153
Cal.App.4th at p. 1319.)
       The FAC does not satisfy these pleading requirements.
While plaintiffs allege that they did not actually discover the
alleged fraud and breach of contract until July 2020, they do not
allege either their inability to have made that discovery sooner or
any diligence. Plaintiffs believed that they were entitled to
monies upon the closing of the deal between the LLC and LAZ—
in January 2017. They did not receive those monies, apparently
because Policella and Pagohesh told them at some unidentified
time that the monies would be paid as soon as VPS obligations
were satisfied. Nevertheless, for years, plaintiffs did nothing to
follow up on the representations or otherwise obtain the monies
they were due. Under these circumstances, plaintiffs have not
shown how they adequately pled delayed discovery to withstand
defendants’ demurrer.




                                 11
             4. Partial performance
      Citing Romano v. Rockwell Internat., Inc. (1996) 14 Cal.4th
479, 489–490 (Romano), plaintiffs contend that when a contract is
partially breached, the aggrieved party may elect to continue to
perform under the contract until a total breach, repudiation, or
termination occurs. Until that time, the statute of limitations
does not begin to run. As applied here, plaintiffs assert that the
oral agreement was partially performed until February 2019;
there was no total breach that triggered the running of the
statute of limitations until that time. We are not convinced.
      As set forth above, in an action based on breach of contract,
the statute of limitations begins to run from that time that a
party breaches a material term of the agreement. (Brown v.
Grimes (2011) 192 Cal.App.4th 265, 277.) “Nonetheless, if a
party to a contract expressly or by implication repudiates the
contract before the time for his or her performance has arrived,
an anticipatory breach is said to have occurred. [Citations.] The
rationale for this rule is that the promisor has engaged not only
to perform under the contract, but also not to repudiate his or her
promise. [Citation.] [¶] In the event the promisor repudiates the
contract before the time for his or her performance has arrived,
the plaintiff has an election of remedies—he or she may ‘treat the
repudiation as an anticipatory breach and immediately seek
damages for breach of contract, thereby terminating the
contractual relation between the parties, or he [or she] can treat
the repudiation as an empty threat, wait until the time for
performance arrives and exercise his [or her] remedies for actual
breach if a breach does in fact occur at such time.’ [Citations.]”
(Romano, supra, 14 Cal.4th at p. 489, italics added.)




                                12
      Romano does not apply because defendants did not
repudiate the alleged oral agreement before their time for
performance arrived. Rather, the oral agreement was allegedly
breached in 2017 when defendants did not make the payment
due plaintiffs upon sale to LAZ (or any other monthly payments
due thereafter). There was no repudiation or anticipatory breach
before that time, which is when defendants’ performance was
required.5
      During oral argument, counsel for plaintiffs asserted that
pursuant to Romano, the allegations of paragraphs 11 and 15 of
the FAC overcome defendants’ statute of limitations argument.
We disagree. Certainly, Romano recognizes that “when there are
ongoing contractual obligations the plaintiff may elect to rely on
the contract despite a breach, and the statute of limitations does
not begin to run until the plaintiff has elected to treat the breach
as terminating the contract. [Citation.]” (Romano, supra, 14
Cal.4th at p. 489.) But nothing in the FAC alleges the existence
of a new contractual obligation made after December 1, 2016.
Rather, as set forth above, the FAC alleges that the parties
entered into an oral agreement in September 2016 and at some
point later defendants told plaintiffs that they needed to delay
their obligations under that agreement. No new contractual
obligation was reached or added to the alleged oral contract.


5
       Plaintiffs have not explained how to reconcile their
interpretation of Romano (namely that a plaintiff may wait to
bring an action for breach of contract until after there has been a
total breach) with the well-established principle that the contract
is breached when the plaintiff knew or should have known it was
breached.




                                 13
               5. Equitable estoppel
         As they did below, plaintiffs assert that defendants are
equitably estopped from asserting a statute of limitations
defense. We disagree.
         Evidence Code section 623 provides that whenever a party
has, by his or her own statement or conduct, intentionally and
deliberately led another to believe a particular thing to be true
and to act upon such belief, he is not, in any litigation arising out
of such statement or conduct, permitted to contradict it.
“‘“Equitable estoppel . . . comes into play only after the
limitations period has run and addresses . . . the circumstances in
which a party will be estopped from asserting the statute of
limitations as a defense to an admittedly untimely action because
his conduct has induced another into forbearing suit within the
applicable limitations period. [Equitable estoppel] is wholly
independent of the limitations period itself and takes its life
. . . from the equitable principle that no man [may] profit from his
own wrongdoing in a court of justice.”’ [Citations.]” (Lantzy v.
Centex Homes (2003) 31 Cal.4th 363, 383.)
         “Generally speaking, four elements must be present in
order to apply the doctrine of equitable estoppel: (1) the party to
be estopped must be apprised of the facts; (2) he must intend that
his conduct shall be acted upon, or must so act that the party
asserting the estoppel had a right to believe it was so intended;
(3) the other party must be ignorant of the true state of facts; and
(4) he must rely upon the conduct to his injury. [Citations.]”
(Driscoll v. City of Los Angeles (1967) 67 Cal.2d 297, 305.) The
reliance must be reasonable, and the “statement or conduct must
amount to a misrepresentation bearing on the necessity of




                                 14
bringing a timely suit.” (Lantzy v. Centex Homes, supra, 31
Cal.4th at p. 384, fn. 18.)
       The doctrine of equitable estoppel does not apply here. The
FAC “is devoid of any indication that defendants’ conduct
actually and reasonably induced plaintiffs to forbear suing”
within the statutory period. (Lantzy v. Centex Homes, supra, 31
Cal.4th at p. 385.) At most, there is a vague allegation that
defendants said that plaintiffs would be paid, but “plaintiffs have
pled no facts indicating that defendants’ conduct directly
prevented them from filing their suit on time.” (Ibid.)
Accordingly, there is no basis to estop defendants from asserting
the statute of limitations.
             6. Leave to amend
       Plaintiffs do not offer any evidence or argument in support
of their bald claim that the demurrer was erroneously sustained
without leave to amend. Instead, they rely upon their argument
that their motion for leave to file a second amended complaint
should have been granted. Absent a sufficiently developed
argument, we find no abuse of discretion in the trial court’s order.
(Benach v. County of Los Angeles (2007) 149 Cal.App.4th 836,
852.)
II. Motion to strike
       Plaintiffs argue that the trial court erroneously granted
Policella and Pagohesh’s motion to strike them from the first
cause of action.6 We disagree. Relying upon its familiarity with


6
       We reject Policella and Pagohesh’s assertion that we cannot
review the trial court’s order because it is not appealable
pursuant to Code of Civil Procedure section 904.1, subdivision (a).
While the order may not be appealable, it certainly is reviewable.
(See, e.g., In re A.L. (2014) 224 Cal.App.4th 354, 362 [orders




                                15
the case and its prior ruling, the trial court did not abuse its
discretion in granting the motion to strike. (Cal-Western
Business Services, Inc. v. Corning Capital Group (2013) 221
Cal.App.4th 304, 309.) Plaintiffs have not shown otherwise.
III. Motion for leave to file a second amended complaint
       On appeal, plaintiffs do not argue that the trial court erred
in denying them leave to amend their FAC. Rather, they argue
that the trial court erred in denying their subsequent motion to
file a second amended complaint.
       California Code of Civil Procedure section 473, subdivision
(a)(1), provides, in relevant part, that a trial court may, “in its
discretion, after notice to the adverse party, allow, upon any
terms as may be just, an amendment to any pleading.” A trial
court has wide discretion in denying leave to amend a complaint,
and the ruling of the trial court will be upheld unless a manifest
or gross abuse of discretion is shown. (Leader v. Health
Industries of America, Inc. (2001) 89 Cal.App.4th 603, 613.)
       Moreover, it is well-settled that an appellate court
presumes that the judgment is correct. (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) We adopt all intendments and
inferences to affirm the judgment unless the record expressly
contradicts them. (Ibid.) An appellant has the burden of
overcoming the presumption of correctness. (Benach v. County of
Los Angeles, supra, 149 Cal.App.4th at p. 852.)




granting a motion to strike are typically reviewable in connection
with an appeal from the final judgment]; Code Civ. Proc., § 906
[“Upon an appeal . . . the reviewing court may review . . . any
intermediate . . . order . . . which substantially affects the rights
of a party”].)




                                 16
       As pointed out by defendants, the appellate record does not
provide any insight into the trial court’s decision. It is possible
that the trial court adopted LAZ’s argument in opposition that
plaintiffs’ motion was an improper motion for reconsideration.7
(Code Civ. Proc., § 1008.) After all, the trial court had already
sustained defendants’ demurrers without leave to amend, finding
that the statute of limitations started to run well before July
2020. Yet, in their proposed amended pleading, plaintiffs
continued to stick with their assertion that the statute of
limitations did not begin to run until July 2020. Given that the
trial court had already rejected such a theory, a finding that we
readily affirm on appeal, the trial court did not err in denying
plaintiffs’ motion. (Congleton v. Nat’l Union Fire Ins. Co. (1987)
189 Cal.App.3d 51, 62 [proper to deny leave when the amended
pleading is insufficient to state a cause of action].)




7
       Plaintiffs resist this conclusion on the grounds that the
trial court “invited” them to file an amended pleading at the time
it granted Policella and Pagohesh’s motion to strike them from
the first cause of action in the FAC. At most, the trial court
indicated that it would entertain a motion to amend the pleading
to add Policella and Pagohesh as defendants to the first cause of
action; it never “invited” a motion for leave to circumvent its
ruling on the demurrers. In any event, as discussed above, the
cause of action is time-barred and nothing in the proposed second
amended complaint establishes that the claim is timely.




                                17
                         DISPOSITION
     The judgment is affirmed. The LLC, Policella, and
Pagohesh are entitled to costs on appeal.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, J.
                               ASHMANN-GERST


We concur:



________________________, P. J.
LUI



________________________, J.
HOFFSTADT




                                  18